Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 7 is the inclusion of the limitation, "calculate for the user an upper passing value and a lower passing value according to the credits awarded to the user and an error factor determined from answers received from the user by the content processing module; compare the upper passing value and the lower passing value to a predefined minimum passing value; adjust, according to question answers received by the plurality of users, the difficulty value of at least one of the plurality of questions;  Docket No. BNRSN.00001Page 33 U.S. Patent Applicationtransmit to the user, according to the user's upper passing value and the user's lower passing value, the adjusted difficulty value of the at least one of the plurality of questions, the user's answer to at least one previous question, the assigned difficulty value, and a question topic associated with each of the plurality of examination questions, a next question; and according to the comparison of the user's upper passing value and the user's lower passing value to the predefined minimum passing value a test result based on the number of questions answered by the user exceeding a threshold question number value." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 7.

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior 
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-6 and 8-12 depending on claims 1 and 7 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177